DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Status of the Application
Applicant's submission filed on December 13, 2021 has been entered. Claims 1 and 11 remain pending in the application and are provided to be examined upon their merits.
Response to Amendment
Claims 1 and 11 were amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the 
• Claim 1 recites the limitation "receive electronically, from an entity at the online secure website, security information that enables access to the cash flow prediction over a network, the security information including preprogrammed data authorizing specific positions across a global platform within a company access to the online secure website" in paragraph 6. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "receive electronically, from an entity at the online secure website, security information that enables access to the cash flow prediction over a network, the security information including preprogrammed data authorizing specific positions across a global platform within a company access to the online secure website". 
• Claim 11 recites the limitation "receiving electronically, from an entity at the online secure website, security information that enables access to the cash flow prediction over a network, the security information including preprogrammed data authorizing specific positions across a global platform within a company access to the online secure website" in paragraph 8. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "receiving electronically, from an entity at the online secure website, security information that enables access to the cash flow prediction over a network, the security information including preprogrammed data authorizing specific positions across a global platform within a company access to the online secure website". 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1, perform periodic checks of a government authority to retrieve tax table and update tax expenditures based on the tax table; generate a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmit the cash flow prediction to an online secure website; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); store the cash flow prediction; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive from an entity at the online secure webite, security information that enables access to the cash flow prediction, the security information including preprogrammed data authorizing specific positions within a company access; receive, from the entity, a cost reduction suggestion that provides a cost savings; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); recalculate the monthly cash flow prediction based on the cost reduction suggestion; (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmit the cash flow budget to key personal; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); compare departments actual cash flow to the cash flow prediction; determine whether a department of the departments adhered to the cash flow prediction; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the department adhered to the cash flow prediction, allocate and share a portion of the cost savings as payment to a head of the department in the form of a dividend, distribution or year end bonus. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 11, presenting, via a user interface generated a display for at least one prior fiscal year all income categories and all expense categories; receiving, information of the monthly financial distribution for the at least one prior fiscal year: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); perform periodic checks of a government authority to retrieve tax table and updating tax expenditures based on the tax table; generating, by the system, a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmitting, the cash flow prediction to an online secure website; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); storing the cash flow prediction; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving from an entity at the online secure website, security information that enables access to the cash flow prediction, the security information including preprogrammed data authorizing specific positions within a company access; receiving, from the entity, a cost reduction suggestion that provides a cost savings; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); recalculating, the monthly cash flow prediction based on the cost reduction suggestion; (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmitting the cash flow budget to key personal; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); comparing departments actual cash flow to the cash flow prediction; determining whether a department of the departments adhered to the cash flow prediction; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the department adhered to the cash flow prediction, sharing, as allocated a portion of the cost savings as payment to a head of the department in the form of a dividend, distribution or year end bonus. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical calculations. b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1 and 11 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 11. 
Claim 1: Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "a CPU", "data storage", "electronic[]", "automatically", "a network", "across a global platform", and "[access] to [an] online secure website". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "a CPU", "data storage", "electronic[]", "automatically", "a network", "across a global platform", and "[access] to [an] online secure website" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("automatically perform periodic checks of … on the tax table", "generate a monthly cash flow … the retrieved tax table", "transmit the cash flow prediction … an online secure website", "store the cash flow prediction in the data storage", "receive electronically, from an entity … the online secure website", "receive, from the entity, a … provides a cost savings", "recalculate the monthly cash flow … the cost reduction suggestion", "automatically transmit the cash flow … personal over the network", "compare departments actual cash flow … the cash flow prediction", "determine whether a department of … cash flow prediction; and" and "when the department adhered to … or year end bonus") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "automatically perform periodic checks of … on the tax table", "generate a monthly cash adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "automatically perform periodic checks of … on the tax table", "store the cash flow prediction in the data storage", "receive electronically, from an entity … the online secure website", "automatically transmit the cash flow … personal over the network" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "automatically perform periodic checks of … on the tax table", "transmit the cash flow prediction … an online secure website", "store the cash flow prediction in the data storage", "receive electronically, from an entity … the online secure website", "automatically transmit the cash flow … personal over the network" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "automatically perform periodic checks of … on the tax table", "store the cash flow prediction in the data storage", "receive electronically, from an entity … the online secure website", "automatically transmit the cash flow … personal over the network", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), and a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014), and determining an estimated outcome and setting a price, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 11: Specifically regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 11 further to the abstract idea includes additional elements of "the system", "electronic[]", "automatically", "a data storage", "a network", "across a global platform", and "[access] to [an] online secure website". However, independent claim 11 does not include additional elements that are sufficient to integrate the exception into a practical application because "the system", "electronic[]", "automatically", "a data storage", "a network", "across a global platform", and "[access] to [an] online secure website" of independent claim 11 recite generic adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "presenting, via a user interface … and all expense categories", "receiving, by the system, information … one prior fiscal year", "automatically perform periodic checks of … on the tax table", "generating, by the system, a … the retrieved tax table", "transmitting, by the system, the … an online secure website", "storing the cash flow prediction in a data storage", "receiving electronically, from an entity … the online secure website", "receiving, by the system from … provides a cost savings", "recalculating, by the system, the … the cost reduction suggestion", "automatically transmitting the cash flow … personal over the network", "comparing departments actual cash flow … the cash flow prediction", "determining whether a department of … cash flow prediction; and", "when the department adhered to … or year end bonus" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "automatically perform periodic checks of … on the tax table", "storing the cash flow prediction in a data storage", "receiving electronically, from an entity … the online secure website", "automatically transmitting the cash flow … personal over the network" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "automatically perform periodic checks of … on the tax table", "transmitting, by the system, the … an online secure website", "storing the cash flow prediction in a data storage", "receiving electronically, from an entity … the online secure website", "automatically transmitting the cash flow … personal over the network" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "automatically perform periodic checks of … on the tax table", "storing the cash flow prediction in a data storage", "receiving electronically, from an entity … the online secure website", "automatically transmitting the cash flow … personal over the network", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 11 is ineligible. 
Independent Claims: Nothing in independent claims 1 and 11 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    


Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted December 13, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed September 13, 2021 (hereinafter "Final Correspondence") have been fully considered but are not persuasive. Further to the September 13, 2021 Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"Applicant submits that the claims as now pending overcome this rejection. [] 

'The analysis of whether these claims are directed to patentable subject matter is similar to the analysis in Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018). In Core Wireless, the Federal Circuit held claims to be patent eligible due to the creation of an application summary window which was a particular manner of summarizing and presenting information in electronic devices. Core Wireless, 880 F.3d at 1362. The Core Wireless court further noted that the new application summary window improved the efficiency of using the electronic device, for example, because it "saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated." Id. at 1363. The Core Wireless court therefore held that the claims were not directed to an abstract idea as an improvement on the computer function. Id. 
"Here too, claim 1 recites a CPU and data storage configured to automatically perform periodic checks of a government authority to retrieve tax table and update tax expenditures based on the tax table. The automatic periodic checks enables improving the efficiency of using the electronic device similar to Core Wireless, for example, because it saves the user from complicated navigation and downloading of various countries tax tables. Moreover, the tax tables are kept up to date since they are download as they occur or are published and the cash flow prediction is transmitted to an online secure website. An advantage of Applicant's invention is that reports can be generated for budgeting and cash flow forecasting, which will automatically calculate and tally taxes on payroll, sales tax and VAT midyear to produce a monthly budget forecast for management planning purposes, by automatically downloading tax tables mid-year (See, e.g., Applicant's published specification, paragraph [0057]), which improves efficiency of using the electronic device. Additionally, the system supports global budgets for global and regional expenses, which are referred to collectively as the budget of the firm costs, and it supports capital expense budgets at both global and local offices and consolidating this information at a single secure website (See, e.g., 
'The invention of claim 1 is also in line with Enfish LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). Although Enfish dealt with a self-referential table that differs somewhat from the present claims, the Enfish court identified several benefits that demonstrate when a claim improves the technological function of a computer, "such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016) (emphasis added). Again, the present claims are advantageous, for example, because they enable reports to be generated which will automatically calculate and tally taxes on payroll, sales tax and VAT midyear to produce a monthly budget forecast for management planning purposes, by automatically downloading tax tables mid-year. (See, e.g., Applicant's specification, paragraph [0057]) at a single secure website. This has been a problem with prior systems which are not suited for large businesses with a global presence with multiple offices. (See, e.g., Applicant's published specification, paragraphs [0038] and [0039]). By utilizing the single secure website as claimed, including authorizing specific positions across a global platform within a company access to the online secure website, the presently claimed invention provides a system with increased flexibility to account for multiple offices. 
"Applicant submits that independent claim 11 is not directed to the judicial exception, and that this claim is eligible for similar reasons. 
"[] Applicant respectfully asserts that the claims are now in condition for allowance. []" 
(REMARKS [as abridged], pp. 4-7). 
Respectively nonetheless, the above-quoted arguments submitted December 13, 2021 at REMARKS pp. 4-7 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] We therefore continue our analysis to determine whether the focus of claim 1, as a whole, is the abstract idea. As explained below, we conclude that it is." ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). With respect to the Core Wireless Licensing v. LG Electronics court decision cited by the Applicant, the Office determines that the legal holdings of Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In taking into consideration the Core Wireless Licensing v. LG Electronics in the Applicant's pending matter, the Office notes that in Core Wireless, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) issued a precedential decision finding claims to a software-related invention patent eligible under 35 U.S.C. § 101 because they are not directed to an abstract idea and be deemed patent-eligible subject matter at the first step of the Alice/Mayo analysis (Step 2A in the Office's Subject Matter Eligibility Analysis framework depicted in the above-illustrated § 101 Subject Matter Eligibility Test for Products and Processes). In Core Wireless, claims were found to be eligible in Step 2A for products regarding improved user interface for mobile devices involving a graphical user interface for mobile devices that displays commonly accessed data on main menu. In Core Wireless, the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. However, the precise facts present in the Applicant's pending matter are markedly dissimilar to the relevant facts in Core Wireless Licensing v. LG Electronics with respect to Core Wireless's holdings. In Core Wireless, the claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index. In particular, in Core Wireless the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices. Contrasted thereto, the Applicant's alleged invention involves system and method for budgeting and cash flow forecasting, and the claims currently pending the Applicant's matter do not make any "non-abstract improvement to computer technology", are not directed to an improved user interface for electronic devices, do not contain precise language delimiting the type of data to be displayed and how to display it that results in improving upon conventional user interfaces to increase the efficiency of using mobile devices, but rather are directed to an abstract idea as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the material pertinent facts in the Applicant's pending matter are substantially dissimilar to the facts in Core Wireless Licensing v. LG Electronics. Consequently, the Office concludes that the legal holdings of Core Wireless Licensing v. LG Electronics can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. With respect to the Enfish v. Microsoft court decision cited by the Applicant, the Office determines that the legal holdings of Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 118 U.S.P.Q.2d 1684 (Fed. Cir. 2016), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Enfish v. Microsoft in the Applicant's pending matter, the Office notes that in Enfish, claim was found to be eligible in Step 2A for product regarding an improved information and storage system using a self-referential data table. Notwithstanding the foregoing, the precise facts present in the Applicant's pending matter are substantially contradistinctive from the relevant facts in Enfish v. Microsoft with regard to Enfish's holdings. The patentee in Enfish argued that its claimed self-referential table for a computer database was an improvement in an existing technology and thus not directed to an abstract idea. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336-37, 118 USPQ2d 1684, 1689-90 (Fed. Cir. 2016). The court agreed with the patentee, based on its interpretation of the claim requiring a four-step algorithm that achieved the improvements. The eligible claims in Enfish recited a self-referential database having two key features: all entity types can be stored in a single table; and the table rows can contain information defining the table columns. Enfish, 822 F.3d at 1332, 118 USPQ2d at 1687. The features were not conventional and thus were considered to reflect an improvement to existing technology. In particular, they enabled the claimed table to achieve benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish, 822 F.3d at 1337, 118 USPQ2d at 1690. Contrasted thereto, the Applicant's alleged invention involves system and method for budgeting and cash flow forecasting, and the features in the Applicant's pending claims are well-understood and conventional and/or are not considered to reflect an improvement to existing technology as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the relevant substantive facts in the instant pending Application are materially dissimilar to the facts in Enfish v. Microsoft. Therefore, the Office concludes that the legal holdings of Enfish v. Microsoft can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

USPGPub No. US 20140046872 A1 by Arnott; Robert D. et al. discloses METHOD OF COMBINING DEMOGRAPHY, MONETARY POLICY METRICS, AND FISCAL POLICY METRICS FOR SECURITY SELECTION, WEIGHTING AND ASSET ALLOCATION.
USPGPub No. US 20020138414 A1 by Baker, Charles Pitman IV discloses Method and system and article of manufacture for a rules based automated loan approval system.
USPGPub No. US 20040230525 A1 by Barsade, Jonathan et al. discloses e-Commerce sales & use tax exchange system and method.
USPGPub No. US 20130339219 A1 by Bernheimer; Nicole Hamilton et al. discloses Interactive Finance And Asset Management System.
USPGPub No. US 20030120538 A1 by Boerke, Scott R. et al. discloses Method of tracking progress on a task.
USPGPub No. US 20140279692 A1 by Boothby; Brad A. et al. discloses OPTIMIZING RETURN ON INVESTMENT IN REAL PROPERTY.
USPGPub No. US 20130090968 A1 by Borza; Stephen discloses METHODS OF EMPLOYEE SCHEDULING AND MANAGEMENT.
USPAT No. US 8589821 B1 to Bouchard; Ann M. et al. discloses Storyboard method of end-user programming with natural language confirmation.
USPAT No. US 7640209 B1 to Brooks; Ronald L. et al. discloses Process for an inclusive automated consumer controlled mortgage system (ACCMS) containing an automated mortgage monitoring and government compliance auditing system.
USPGPub No. US 20060294004 A1 by Burge; Stuart discloses On-line currency exchange rate update for mobile phones.
USPGPub No. US 20120233044 A1 by Burger; Joseph P. et al. discloses APPARATUSES, METHODS, AND SYSTEMS FOR A LABOR PROJECT MANANGEMENT AND COSTING SYSTEM AND PLATFORM.
USPAT No. US 6038547 A to Casto; Robin L. discloses Construction tracking and payment method and system.
USPGPub No. US 20030018548 A1 by Cattaneo, Danilo et al. discloses System for economic-financial planning.

USPGPub No. US 20130290154 A1 by Cherry; Rocky et al. discloses TIME TRACKING DEVICE AND METHOD.
USPGPub No. US 20110106691 A1 by Clark; D. Sean et al. discloses SYSTEMS AND METHODS FOR TRACKING FINANCIAL INFORMATION.
USPGPub No. US 20130024340 A1 by Co; Richard et al. discloses Alternate Currency Derivatives.
USPGPub No. US 20130086062 A1 by Coyne; Patrick J. discloses METHOD AND SYSTEM FOR THE MANAGEMENT OF PROFESSIONAL SERVICES PROJECT INFORMATION.
USPGPub No. US 20150348067 A1 by DEEGAN; Conor et al. discloses COMPUTER IMPLEMENTED FORECASTING SYSTEM AND METHOD.
USPGPub No. US 20070061260 A1 by deGroeve; Bernard et al. discloses ELECTRONIC MULTIPARTY ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE SYSTEM.
USPGPub No. US 20140032444 A1 by Dunne; Richard Christopher et al. discloses SYSTEM AND METHOD FOR AIDING DESIGN OF DEFINED CONTRIBUTION PLANS.
USPGPub No. US 20050119922 A1 by Eder, Jeff Scott discloses Method of and system for analyzing, modeling and valuing elements of a business enterprise.
USPGPub No. US 20090043637 A1 by Eder; Jeff Scott discloses Extended value and risk management system.
USPGPub No. US 20120109792 A1 by Eftekhari; Amir R. et al. discloses INSTANT TAX RETURN PREPARATION.
USPAT No. US 6249770 B1 to Erwin; Austin et al. discloses Method and system of financial spreading and forecasting.
USPGPub No. US 20020133545 A1 by Fano, Andrew E. et al. discloses Mobile valet.
USPAT No. US 6747679 B1 to Finch, II; Curtis L. et al. discloses Time keeping and expense tracking server that interfaces with a user based upon a user's atomic abilities.
USPGPub No. US 20100030610 A1 by Gomeh; Ram discloses Method and System for Controlling and Managing an Organization.
USPGPub No. US 20070143398 A1 by Graham; Jean discloses Central work-product management system for coordinated collaboration with remote users.

USPGPub No. US 20040073477 A1 by Heyns, Herman R. et al. discloses Shareholder value enhancement.
USPAT No. US 5943655 A to Jacobson; Douglas R. discloses Cash settlement machine.
USPAT No. US 6401079 B1 to Kahn; David et al. discloses System for web-based payroll and benefits administration.
USPAT No. US 6600919 B1 to Kawase; Yoshiyuki discloses Cellular phone for radio communication system having automatic data conversion function.
USPGPub No. US 20100293091 A1 by Kurczodyna; Joseph E. discloses METHOD AND SYSTEM FOR IMPLEMENTING A FAST AMORTIZATION SCHEDULE (FAS) INDEX MORTGAGE FUND.
USPAT No. US 7810713 B2 to Lal; Arun et al. discloses Cash flow projection tool.
USPGPub No. US 20130204758 A1 by Lee; John H. et al. discloses Novel tax simplification table product for tax rate and tax calculations.
USPGPub No. US 20120278211 A1 by Loveland; Thomas Raymond et al. discloses METHODS, APPARATUSES AND SYSTEMS FOR VERIFYING TIME AND ATTENDANCE BY WORKERS AT REMOTE WORKSITES.
USPGPub No. US 20140143126 A1 by Malik; Shaheen discloses Loan Analysis And Management System.
USPGPub No. US 20080085752 A1 by Okada; Kazuo discloses Game system including slot machines and game control method thereof.
USPGPub No. US 20100306095 A1 by Olson; Gregory et al. discloses METHOD FOR FINANCIAL FORECASTING.
USPGPub No. US 20150178827 A1 by Qiu; Dingxi et al. discloses COMPUTER MODELING OF PROPERY TAX DELINQUENCY RISK.
USPGPub No. US 20020174006 A1 by Rugge, Robert D. et al. discloses Cash flow forecasting.
USPAT No. US 7921048 B2 to Sloan; Ronald E. et al. discloses Financial planning and counseling system projecting user cash flow.
USPGPub No. US 20100070406 A1 by Stein; Adam L. discloses INTEGRATED MORTGAGE AND REAL ESTATE ORIGINATION SYSTEM.

USPGPub No. US 20070244777 A1 by Torre; Nicolo G. et al. discloses Simulation of Portfolios and Risk Budget Analysis.
USPGPub No. US 20070027787 A1 by Tripp; Thomas W. discloses Software system for real monetary instruments.
USPGPub No. US 20020174031 A1 by Weiss, Andrew discloses System and method for processing multi-currency transactions at a point of sale.
USPAT No. US 8204809 B1 to Wise; Charles Paul discloses Finance function high performance capability assessment.
USPAT No. US 6115690 A to Wong; Charles discloses Integrated business-to-business Web commerce and business automation system.
USPGPub No. US 20060271463 A1 by Young; Robert A. discloses Financial Planning Document and Process Therefor.
USPGPub No. US 20030061132 A1 by Yu,, Mason K. SR. et al. discloses System and method for categorizing, aggregating and analyzing payment transactions data.
USPGPub No. US 20060167772 A1 by Zilberman; Ran discloses Electronic interpretation of financials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        03/14/2022